IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 45055

STATE OF IDAHO,                                 )   2017 Unpublished Opinion No. 596
                                                )
       Plaintiff-Respondent,                    )   Filed: September 26, 2017
                                                )
v.                                              )   Karel A. Lehrman, Clerk
                                                )
KATRINA ROBIN BINGAMAN,                         )   THIS IS AN UNPUBLISHED
                                                )   OPINION AND SHALL NOT
       Defendant-Appellant.                     )   BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Melissa Moody, District Judge.

       Judgment of conviction and unified sentence of fifteen years, with a minimum
       period of confinement of three years, for attempted robbery, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Jenny C. Swinford,
       Deputy Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Kenneth K. Jorgensen, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                     Before GRATTON, Chief Judge; GUTIERREZ, Judge;
                                  and HUSKEY, Judge
                   ________________________________________________

PER CURIAM
       Katrina Robin Bingaman pled guilty to attempted robbery, Idaho Code §§ 18-6501, 18-
306. The district court imposed a unified sentence of fifteen years, with a minimum period of
confinement of three years, and retained jurisdiction.        Upon completion of the retained
jurisdiction program, Bingaman was placed on probation. Bingaman appeals, contending that
her sentence is excessive.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-

                                                1
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Bingaman’s judgment of conviction and sentence are affirmed.




                                                   2